DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 19-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Kroeger [U.S. PG Publication No. 2020/0005489], Cornelison et al. [U.S. Patent No. 11,257,132] and Pesach et al. [U.S. PG Publication No. 2015/0348320]) do not disclose, with respect to claim 1, a system which obtains a first image from a first image sensor and a second image from a second image sensor with overlapping portions between them, parameters such as known dimensions of identified objects within the overlapping portions are obtained from a database and a distance is determined to the identified object based on a depth signal from a depth sensor, the known dimensions are to be scaled based on the distance to the identified object, a miscalibration may then be determined for the first image sensor or the second image sensor based on a comparison in the overlapping portions and the parameters of the identified object, and in response to determining the miscalibration, the first or second image sensors may be properly calibrated and an image may be synthesized based on the parameters of the identified object, and finally the proper calibration is based on the synthesized image of the identified object. Rather, the prior art, whether in combination or alone, fail to disclose the proper synthesis of image data which is to be used for the proper re-calibration. The same reasoning applies to claims 9 and 17 mutatis mutandis. Accordingly, claims 1, 4-9, 12-17 and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483